Citation Nr: 1106604	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-49 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

The Veteran's service-connected hemorrhoids are manifested by 
some bleeding and subjective complaints of pain as well as 
burning, stinging, and itching sensations.  However, large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences have not been shown.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in September 2008 complied 
with VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The letter 
also notified the Veteran of the criteria for assigning a 
disability rating and an effective date (with respect to his 
hemorrhoid claim).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, the September 2008 correspondence informed the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  Also, 
the letter notified the Veteran of examples of the types of 
evidence that he could submit which may reflect a worsening of 
his service-connected disability, including doctor statements 
(containing physical and clinical findings), the dates of 
examinations or tests, and statements from other individuals who 
are able to describe from their knowledge and personal 
observations the manner in which this disability may have 
worsened.  

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  
Here, all efforts have been made to obtain relevant, identified 
and available evidence [including service treatment records, post 
service treatment records, and VA examination reports], and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Further, the Veteran was afforded pertinent VA examinations in 
May 2008 and December 2010.  Significantly, the Board observes 
that the Veteran does not report that his service-connected 
hemorrhoids have worsened since he was last examined, and thus a 
remand is not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Although the 
May 2008 and December 2010 VA examiners do not appear to have 
reviewed the Veteran's claims folder at the time of those 
evaluations, the examiners did consider the Veteran's past 
medical history, record his current complaints, conduct 
appropriate physical examinations, and render appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Importantly, as the issue on appeal is one 
for a compensable rating for the Veteran's service-connected 
hemorrhoids, the salient point here is the current nature and 
extent of this disorder.  The Board, therefore, concludes that 
these examination reports are adequate for purposes of rendering 
a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate his compensable rating claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between VA and him in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the compensable rating issue 
on appeal and what the evidence in the claims file shows, or 
fails to show, with respect to this claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

By an October 1978 rating action, the RO granted service 
connection for hemorrhoids and awarded a noncompensable 
evaluation for this disability, effective from March 1978.  The 
currently-appealed October 2008 rating action confirmed the 
noncompensable evaluation for this disorder.  The Veteran's 
service-connected hemorrhoids remain evaluated as noncompensably 
disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

By reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

According to the applicable rating criteria, evidence of mild or 
moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  A compensable rating of 10 percent 
requires evidence of large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent recurrences.  
The highest evaluation allowable pursuant to this diagnostic 
code, 20 percent, requires evidence of persistent bleeding with 
secondary anemia or fissures.  38 C.F.R. § 4.114, DC 7336 (2010).  

In the present appeal, the Veteran contends that his 
service-connected hemorrhoids are more severe than the current 
noncompensable evaluation indicates.  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The Board finds that 
the pertinent medical findings, as shown in the physical 
examinations conducted during the current appeal, directly 
address the criteria under which the Veteran's service-connected 
hemorrhoids are evaluated and are, thus, more probative than the 
subjective evidence of complaints of increased symptomatology.  

During the current appeal, the Veteran has undergone two 
pertinent VA examinations, as well as a few relevant VA and 
private outpatient evaluations.  According to these reports, 
during the current appeal, the Veteran has exhibited some 
bleeding.  Specifically, a December 2006 private examination 
indicated positive occult blood.  Subsequently, the Veteran has 
described blood on toilet paper.  He also complains of pain as 
well as burning, stinging, and itching sensations.  

Importantly, however, the examinations conducted during the 
current appeal have failed to demonstrate more severe 
symptomatology.  Specifically, large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing frequent 
recurrences have not been shown.  Indeed, at the December 2010 VA 
examination, the Veteran denied thrombosis and rectal bleeding 
and explained that his hemorrhoids recur only 4 times per year 
and require only the use of the over-the-counter medication, 
Preparation H.  No significant findings were shown at that 
examination.  

Accordingly, the Board finds that the Veteran's hemorrhoid 
symptomatology does not more nearly approximate the criteria for 
the next higher evaluation of 10 percent at any time during the 
current appeal.  His compensable rating claim for his 
service-connected hemorrhoids must, therefore, be denied.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the service-connected 
hemorrhoids at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
Id.  Neither has been shown in this case.  

Indeed, the threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology related to his hemorrhoids 
and provide for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching this decision, the Board acknowledges that, at the 
December 2010 VA examination, the Veteran reported having lost 
2 weeks of work from his construction job due to his hemorrhoids 
(in the past 12 months).  However, as previously discussed 
herein, the rating schedule contemplates impairment of earning 
capacity-as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
Furthermore, the claims folder contains no competent evidence 
that the Veteran's service-connected hemorrhoid disability 
renders him unable to obtain and to maintain employment.  
Accordingly, the Board concludes that any further discussion of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A compensable rating for hemorrhoids is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


